 



EXHIBIT 10.22.5.1
December 28, 2006
BNP Paribas
1200 Smith Street, Suite 3100
Houston, Texas 77002
Attention: Douglas R. Liftman

         
 
  Re:   Amended and Restated Credit Agreement dated December 28, 2006 by and
among PrimeEnergy Corporation (“PEC”) et al as “Borrower”, Guaranty Bank, FSB,
as Agent and the Lenders signatory thereto (“Agreement”)

Gentlemen:
     Guaranty Bank FSB (“Guaranty”) and Prime Offshore L.L.C. (“Offshore”)
entered into a Credit Agreement dated June 29, 2006 (“Offshore Credit
Agreement”) and as part of the Offshore Credit Agreement, Guaranty, Offshore and
PEC entered into a Completion and Liquidity Maintenance Agreement (“CLMA”) of
even date therewith, whereby PEC agreed to maintain liquidity consisting of
unused revolver availability under the Agreement and/or unrestricted cash and
cash equivalents of $25,000,000. This required level of liquidity will reduce,
dollar-for-dollar, with any additional shareholder advances by PEC to Offshore
and increase, dollar-for-dollar, to a maximum of $25,000,000 with any repayment
of shareholder advances.
     Section 6.2(e) of the Agreement reads as follows:
               “6.2 Contingent Obligations. Create, incur, assume, or suffer to
exist any Contingent Obligation; provided, however, the foregoing restriction
shall not apply to-----(e) shareholder loans to Prime Offshore L.L.C., provided,
however, that Borrower must maintain the greater of 10% of the sum of the
Borrowing Base and the Revolving Line of Credit Number 2 Available Commitment of
$10,000,000 subsequent to any such shareholder loan.”
     Guaranty, Offshore and PEC hereby agree that the provisions of
Section 6.2(e) control as regards the CLMA and is superior to the terms and
provisions of the CLMA, and that PEC cannot make shareholder loans to Offshore
unless the provisions of 6.2(e) are met.

 



--------------------------------------------------------------------------------



 



BNP Paribas
December 28, 2006
Page 2

            Very truly yours,

GUARANTY BANK, FSB
      By:   /s/ David M. Butler         David M. Butler         Vice President 
      PRIMEENERGY CORPORATION
      By:   /s/ Beverly A. Cummings         Beverly A. Cummings        Executive
Vice President        PRIME OFFSHORE L.L.C.
      By:   /s/ Beverly A. Cummings         Beverly A. Cummings        Chief
Executive Officer     